Citation Nr: 1644229	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable rating for asthmatic bronchitis from October 3, 2008, to January 6, 2010, and a rating in excess of 30 percent thereafter.

2.  Entitlement to a combined rating in excess of 40 percent since January 6, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from July 1972 to September 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2010 decisions of the Seattle, Washington, and Honolulu, Hawaii, Regional Offices (ROs). In May 2010, the Veteran had an informal conference with a Decision Review Officer (DRO) at the Honolulu, Hawaii, RO; a conference report is in the record. In January 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In May 2014, the Board remanded the case to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that the claims are inextricably intertwined and clarification of the medical evidence is necessary. The matter is REMANDED for the following action:

1.  Advise the Veteran that she may submit any additional medical and non-medical evidence relating to her asthmatic bronchitis that is not already in VA's possession. Specifically request authorization to obtain relevant treatment records from Dr. P. Nuanez, since October 3, 2008, as reported by the Veteran in her January 2012 hearing.

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for asthmatic bronchitis.

3.  Schedule the Veteran for a VA respiratory conditions examination to obtain an opinion as to the current nature of her asthmatic bronchitis. All indicated tests and studies should be accomplished and the findings reported in detail. 

The examiner is advised that although the July 2014 examination report stated that the Veteran only had a single episode of asthmatic bronchitis when she was in service, the Veteran was diagnosed with asthmatic bronchitis at her January 2009 VA examination and her asthmatic bronchitis is service connected. T

Further, the examiner noted that the Veteran does not require the use of oral or parenteral corticosteroid medications. However, the record indicates that in January 2010, the Veteran was prescribed oral prednisone.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.



The examiner must address the following:

a.  Percent predicted via diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) testing.

b.  Whether the Veteran has either maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation) or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

c.  Whether the Veteran has cor pulmonale (right heart failure).

d.  Whether the Veteran has right ventricular hypertrophy.

e.  Whether the Veteran has pulmonary hypertension (shown by Echo or cardiac catheterization).

f.  Whether the Veteran has episode(s) of acute respiratory failure.

g.  Whether the Veteran requires outpatient oxygen therapy.

h.  Whether the Veteran requires daily or intermittent inhalational or oral bronchodilator therapy.

i.  Whether the Veteran requires inhalational anti-inflammatory medication.


j.  Whether the Veteran makes at least monthly visits to a physician for required care of exacerbations.

k.  Whether the Veteran requires intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

l.  Whether the Veteran has more than one attack per week with episodes of respiratory failure.

m.  Whether the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE ABOVE DEVELOPMENT, the examiner's attention is drawn to the following:

*January 2009 VA examination. 

*June 2009 pulmonary diagnostic study, including notation of past use of an albuterol inhaler. 

*January 2010 private treatment record including several prescriptions for her asthmatic bronchitis and the results of a pulmonary function test (PFT).


*February 2010 VA Form 9 where the Veteran listed information about the severity of her disease.

*May 2010 Informal Conference Report.

*January 2012 Board hearing testimony, including the Veteran's testimony about her treatment history and the medication she has been prescribed for her disorder.

*July 2014 VA examination and associated PFT.

4.  Readjudicate the issues on appeal. In readjudicating the Veteran's claim, the RO should expressly consider whether the Veteran is properly rated under 38 C.F.R. § 4.97, Diagnostic Code 6600 or if a rating under 38 C.F.R. § 4.97, Diagnostic Code 6602 is more appropriate given the Veteran is service-connected for asthmatic bronchitis. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




